      Case 1:19-cr-00724-JGK Document 34 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

          - against -                           19-cr-724 (JGK)

JIMMIE GILMORE,                                 ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:


     The pretrial conference scheduled for June 17, 2020 at

12:00 PM is adjourned to June 19, 2020 at 9:00 AM. The

conference will be held via telephone. The parties may access

the conference by dialing (888)363-4749 or (215)446-3662 and

entering access code 8140049.

     Defense counsel will be given an opportunity to speak with

the defendant by telephone for fifteen minutes before the

proceeding begins (i.e., at 8:45 AM); defense counsel should

make sure to answer the telephone number that was previously

provided to Chambers at that time.

     Because a continuance is in the interest of justice, the

Court prospectively excludes the time from today, June 10, 2020,

until June 19, 2020, from Speedy Trial Act calculations. The

Court finds that the ends of justice served by granting the

continuance outweigh the best interests of the defendant and the

public in a speedy trial. The Court specifically notes that the

two day continuance is required to schedule an available
         Case 1:19-cr-00724-JGK Document 34 Filed 06/10/20 Page 2 of 2



teleconference slot to enable a teleconference with all parties.

This Order is entered pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            June 10, 2020                      /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge
